 RICHLANDS TEXTILE, INC.615RichlandsTextile,Inc. and InternationalLadies' Gar-mentWorkers'Union,AFL-CIO.Case11-CA-5604September24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn October 31, 1974, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding.Thereafter,Respondent, the GeneralCounsel, and the Charging Party filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Administrative LawJudge'sDecision, the exceptions and briefs and hasdecided to affirm the rulings,' findings,2 and conclu-sions ofthe Administrative Law Judge and to adoptthe Administrative Law Judge's recommended Orderas modified herein.JuanitaWilliams was discriminatorily dischargedon December 5, 1973. Shortly before the Board elec-tion conducted on January 17, 1974, Juanita Wil-liams,GollieWilliams, Carter, and Baysden were sit-tingin a parked car about a half a mile from theplant.Craft, an elderly employee of Respondent,walked by on his way from work. According toCraft's own testimony, as he passed the car hestopped to talk to Juanita Williams. During this briefconversation, Juanita Williams said to him she wouldburn his house down if he did not join the Union.The Administrative Law Judge denied reinstate-ment becauseof this remark,reasoningthat while theconversationwas ina jocular vein, and he doubtedthat JuanitaWilliams would have burned Craft'shouse and also doubted that Craft was convincedthat she would, nevertheless, Craft had no way ofbeing surewhat someone who makes such a state-mentwill do. Contrary to the Administrative LawJudge,we find that this offhand remark, whenviewed in the context of the circumstances before uson this record, does not disqualify Juanita Williamsfromreinstatement.As in allcaseswhere the right of reinstatement ischallenged,the test iswhether the misconduct is soflagrantas torender the discriminatee (or the striker)unfit for further service. SeeCoronet Casuals, Inc.,207 NLRB 304 (1973);Daniel A. Donzavan, et al.d/b/a New Fairview Hall Convalescent Home,206NLRB 688 (1973);McGwier Co., Inc.,204 NLRB 492(1973).Williams' conduct here was not so bad as torender her unfit for further employment. The intem-perate remark, directed at a fellow employee, oc-curred shortly afterWilliams' unlawful dischargeduring the course of the union campaign, of whichshe was one of the leaders. It was made during anotherwise casual conversation and was not accompa-nied by more aggravated statements or actions. Fur-thermore, there is no evidence that Williams wasprone to or had ever engaged in any violent conduct,nor is there evidence that she ever intended to act onher threat here involved. In sum, we find that theRespondent has not shown that Williams, conceded-ly a "good" employee, engaged in conduct warrant-ing denial of reinstatement. Therefore, we shall directJuanita Williams be offered reinstatement and back-pay from the date of her discharge to the date of heroffer of reinstatement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedherein and hereby orders that the Respondent, Rich-lands Textile, Inc., Richlands, North Carolina, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act."2.Add the name "Juanita Williams" to para-graphs 2(b) and (c).3.Delete paragraph 2(d) and reletter the subse-quent accordingly.4.Substitute the attached notice for that of theAdministrative Law Judge.1While we agree with the GeneralCounsel thatthe Administrative LawJudge erroneously denied his motion to amend the complaint and allege asan additional 8(a)(1) violation the "no-distribution"rule enacted by Re-spondent,nevertheless, in viewof the broad orderentered in this case andthe absence of full litigation on this issue,we do not believe that the purpos-es of the Act would be effectuated in the present posture of this entire caseto make a finding respecting this allegation.2Respondent,the General Counsel, and the Charging Partyhave except-ed to certaincredibilityfindingsmade bythe Administrative Law Judge. Itis the Board's establishedpolicy notto overrule an Administrative LawJudge's resolutions withrespect to credibilityunless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect.StandardDry Wall Products, Inc.,91 NLRB544 (1950), enfd. 188F.2d 362 (C A. 3, 1951)We have carefully examined the record and find nobasis for reversing his findings.220 NLRB No. 83 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge employeesfor talking about the Union or about union mat-ters on company premises.WE WILL NOT create an impression that we aresurveilling union activities of our employees.WE WILL NOT threaten our employees that theplant will close if the employees choose to selectand to vote for the International Ladies' Gar-ment Workers' Union, AFL-CIO, or any otherunion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them under Sec-tion 7 of the National Labor Relations Act.WE WILL offer Gollie Williams, Evelyn Carter,Leah Batchelor, and Juanita Williams reinstate-ment to their former jobs or, if such jobs no lon-ger exist, to substantially equivalent jobs, withall seniority and other rights and privileges.WE WILL pay Gollie Williams, Evelyn Carter,Leah Batchelor, and Juanita Williams any paythey may have lost, with 6-percent interest, fromthe dates of their discharges in December 1973to the date of our offers of reinstatement to theirformer or substantially equivalent jobs.All our employees are free to join and support orto refrain from joining or supporting the Internation-alLadies' Garment Workers' Union, AFL-CIO, orany other union.RICHLANDSTEXTILE, INC.DECISIONRAMEY DONOVAN, Administrative Law Judge: This casewas tried at Camp LeJeune, North Carolina, on June11-12, 1974, pursuant to a complaint issued on April 16,1974.The charge had been filed and amended by theUnion on January 31 and April 3, 1974, respectively. Un-fair labor practices in violation of Section 8(a)(1) and (3) ofthe Act are alleged in the complaint and are denied byRespondent's answer.FINDINGS AND CONCLUSIONS1.JURISDICTIONAt all times material, Richlands Textile, Inc., herein Re-spondent, is a North Carolina corporation with a plant lo-cated in Richlands, North Carolina, where it engaged inthe manufacture of women's sportswear.In a representative 12-month period, Respondent manu-factured, sold, and shipped goods valued in excess of$50,000 directly to points outside North Carolina. Goodsand raw materials from directly outside North Carolina ofa value in excess of $50,000 were received by Respondentduring this same period.Respondent, at all times material, is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.International Ladies' Garment Workers' Union, AFL-CIO, the Union herein, is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFrom August 1973 and earlier, the Union had engagedin organizational activity among Respondent's employees.On November 1, 1973, the Union filed a petition for certifi-cation with the Board. The Board hearing on the petitionwas held on November 20, 1973, and present at the hearingwere representatives of Respondent, including Plant Man-ager Ingram; representatives of the Union; and four em-ployees of Respondent who had been subpenaed by theUnion, a fact known by Respondent. The aforesaid fouremployees were subsequently discharged by Respondentand the complaint alleges that the discharges were discrim-inatory.'Respondent denies this. The Board's Decisionand Direction of Election was issued December 19, 1973.The election was held on January 17, 1974, and the Unionlost.Thereafter, the Union filed timely objections to theelection.On December 31, 1973, Plant Manager Ingram sent aletter to all employees. The statements therein are not ille-gal but the letter's theme is in opposition to having a unionin the plant and depicts the disadvantages of a union. Theletter strongly urges the employees to reject the Union inthe upcoming Board election on January 17, 1974.Interalia,the letter states:In many Companies, employees have for years paiddues to Unions, yet today a great many of these em-ployees have no jobs. For many of those plants, whichhad unions and union contracts, are now closed downand out business.The last sentence of the letter, underscored, is:That you stand to lose if this union were to get in andthat you stand to gain by keeping it out.It can be accurately said, therefore, that Respondent wasopposed to having a union in its plant and that it mustereda variety of reasons to persuade its employees to reject theUnion.On January 9 and 10, 1974, J. F. Mohn, currently andfor 8 years a member of the House of Representatives ofthe North Carolina General Assembly, the state legislativebody, sent letters to the employees of Respondent signedby Mohn. The letters bore the letterhead of the State1The discharges of the four employees who had attendedthe hearingtook place on December 5, 14, 18, and 20, 1973. RICHLANDS TEXTILE, INC.House of Representatives, including Mohn's membershipon various listed committees of the legislature. Mohn rep-resents,in the state legislature, the area of Respondent'splant in Richlands and the surrounding area. The letterstated,inter alia:It is my understanding that when the vote by the em-ployees of Richlands Textile, Inc., is taken on January17,if they choose the Labor Unionas their directorsrather than the Richlands Textile, Inc.,I am informedthat the officials of this industry will begin to close downthe operation.This to me would be a tremendous set-back to our community and hundreds of people thatare now employed would lose their jobs. I feel it myresponsibility to point out this situation to youso thatin casting your vote you will know what the end resultswill be.Iwill appreciate your giving this your seriousconsideration. [Emphasis supplied.]In addition to his position as a state representative forthe district that includes Richlands, a town of approxi-mately 1,000 persons, Mohn lives in the community andformany years has owned a farm supply store in Rich-lands. In 1963 Mohn was one of about 33 incorporators ofthe Richlands Industrial Corporation and he owns $800worth of stock in the corporation. The basic purpose of thecorporation is to promote the acquisition of land andbuildings for the creation and development of sites for fac-tories and commercial enterprises in Richlands and in thesurrounding area. The corporation leases or is selling toRespondent the latter's property in Richlands, the site ofthe plant.Mohn testified that prior to writing his letter he knew noofficial of the Respondent and had not discussed his letterwith anyone in the Company. Mohn states that the state-ment in his letter, about the plant closing if the Unioncame in, was based on what people in the community toldhim. He then asked at the two local banks and at the officeof insurance company representatives if they had a list ofplant employees. Mohn states that he indicated that he hadin mind writing a letter to the employees about the subjectof the plant closing that so many people were calling andtalking to him about. Although neither the banks nor theinsurance people had a list of the employees, Mohn testi-fied that "the next thing I knew" there was a list of namesand addresses of plant employees on the desk in his storeand a similar list on the door of his house. Mohn composedthe letter and had it typed and mimeographed by personneland equipment at his legislative office in Raleigh. He gavethe list aforementioned to the above personnel with in-structions to mail copies of the letter to those on the list.This was done. Mohn states that he did not send a copy ofthe letter to Respondent.Ingram testified that he became aware of the letter whenan employee, unidentified, gave him a copy in the plant orplaced it on his desk. This was evidently on January 10 or11, 1974. Ingram states that copies of the letter "were allover the place [the plant] . . . when you have three or fourhundred letters floating around, anybody can pick oneup." Ingram thereupon contacted Coble, vice president ofadministration of Highlander, Respondent's parent com-pany. Coble was in another part of the State and came to617Richlands in response to Ingram's report of Mohn's letter.On January 10 or 11, 1974, probably the 11th, there wasa relatively brief meeting at the local bank in Richlands.Present were Coble and Ingram from Respondent; Mohn;the bank manager; and the mayor of Richlands. AccordingtoMohn, Coble told him the Company wanted him "tostop the letter and not have it mailed." Mohn replied thathe had sent the letter as the elected representative of thepeople in the community and that it was his letter. Howev-er, he agreed to do what he could to stop further mailings.He thereupon called his office in Raleigh and learned thatthe letter had already been mailed. He then reported this toCoble at the meeting aforementioned.The fourth paragraph of Mohn's letter to the employeeshas been set forth above, the statement that Mohn hadbeen informed that officials of the Company would beginclosing the plant if the employees voted for the Union. Atthe hearing, Mohn was asked in reference to the meeting atthe bank with Coble, Ingram, and the others:Q. Did Mr. Coble or Mr. Ingram tell you that thefirst sentenceof the 4th paragraph I read to you just amoment ago from your letter was untrue?A. I don't remember that.Mohn was never asked by Respondent to issue anotherletter or statement rescinding his statement in the letter tothe employees about the plant closing down if the Unioncame in. At the hearing Mohn also stated, "I was neverconvinced that my information [as set forth in his letter]was not true." At another point, Mohn stated, regardingthe letter's assertion that the plant would close if the em-ployees voted for the Union, "That was my understandingthen and it is my understanding now." 2On the whole, I credit Mohn's testimony as describedabove. On the evidence, I do not find that Respondentinitiated or procured the writing and issuance of Mohn'sletter. It is not implausible that some of Mohn's constitu-ents and probably those whom he considered to be promi-nent citizens and community leaders, reflectors and mold-ers of public sentiment, believed or had reason to believe,that the plant would begin shutting down if itwas orga-nized by the Union; or they believed that the risk that thismight happen was an unacceptable risk. The plant was thetown's sole manufacturer and, undoubtedly, with 300-400employees, was its largest employer. Payroll and other ex-penditures diffused into the community. Mohn as a localbusinessman and political representative probably sharedthe same outlook as his constituents and was receptive tothe idea that as a prominent citizen and state representa-2Coble testified that the Company had not solicited any support fromMohn or from community leaders.He also stated that at the meeting at thebank after the initial issuance of Mohn's letter had come to Respondent'sattention,that he told Mohn that the plant was not going to close, regardlessof the Union Coble does not claim that he asked Mohn to issue a retractionof his statements in the letter.Regarding Mohn and his letter, Ingram was asked.Q Did you tell him that it was incorrect that high officials from theRichlands Textile will begin to close down this operation if the Unioncomes in, or words to that effect?A. I didn't tellMr. Mohn one single wordQ. Did Mr. Coble, in your presence, tell him that?A. He did not. 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDtive he should do something to prevent the plant frombeingjeopardized by the advent of the Union. Prominentcitizens, including Mohn, probably believed or knew thatRespondent had not established its plant in the small com-munity of Richlands because of its country air. Amongsuch considerations as taxes and other selling points, thematter of availability of labor was no doubt a factor. Thereis little reasonto believe that a prounion environment or aunionizedplant was asellingpoint projected by the Rich-landsDevelopment Corporation to Respondent or to otherprospective employers. At least it is clear from Ingram'sletter in December 1973 which preceded Mohn's letter ofJanuary 9 and 10, that Respondent was strongly opposedto having its plant unionized. Indeed, among other things,Ingram's letter pointed out to the employees that "many... plants, which had unions and union contracts, arenow closed down and out ofbusiness."The matter of the source of the list of names and ad-dresses ofplant employees that mysteriously appeared atMohn's storeand at his home and was used by him inmailing out hisletter is, of course, to say theleast, thoughtprovoking. Since the evidence indicates that, other than thelistof employees furnished to the National Labor Rela-tionsBoard by Respondent with reference to the election,there were no other lists extant or outstanding, the proba-bility is that the list originated with Respondent. However,the evidence does not establish that the Company fur-nished the list to Mohn or to anyone else, whom the Com-pany knew or has reason to know, would give it to Mohnfor the purpose of writing a letter or of writing a letter ofthe type involved herein. Suspicion is not evidence. Thepossibility exists that some person, perhaps of some staturein the community, secured the list from a clerk or secretaryof the Company, without the knowledge of responsible of-ficials of the Company. It is fruitless to speculate on thetheories on both sides of the question of who supplied andwho secured the list and who left it at Mohn's store andresidence.The company connection, like the French Con-nection, is illusive, and is lacking in adequate evidentiarysupport. I find that the Respondent did not initiate, pro-cure, aid, or participate in the preparation of the letter or inits dissemination.Mohn was not the agent of Respondentin theinitiationof the letter.In view of the subject and the nature and circumstancesofMohn's letter, the responsibility of the Respondent topublicly disavow the position attributed to the Companytherein, that the plant would close if the Union came in,presents a different 'ssue than the issue of whether theCompany was responsible for the origin or original is-suance of the letter.As a general proposition a respondent cannot be heldresponsible for statements by third parties who are not itsagents.Nor, ordinarily, would a Respondent be under anobligation to take any action regardingutterancesby thirdparties.However, in my opinion, the instant Respondent,when Mohn's letter came to its attention on January 10 or11, did have an obligation to repudiate effectively what theletter stated the Company would do if the employees votedfor the Union. By not fulfilling this obligation the Compa-ny acquiesced in and ratified by its silence the policy attri-buted to the Company by Mohn.Mohn was not some Joe Doakes who had made a state-ment at the local coffeeshop or in a grocery store or else-where to the effect that he thought, or believed, or wasconvinced that the Company would close the plant if theUnion came in. Mohn lived in Richlands and has ownedand operated a farm supply business there since 1946. In atown of approximately 1,000 and in the surrounding com-munity, there can be no doubt that, as a long-establishedbusinessman, Mohn was, and was regarded as, a prominentcitizen.We can, without indulging in social commentary,describe Mohn as a member of the local establishment andpeople in the area would so regard him. He would be privyto matters of importance in the community and his fellowcitizens,more modestly situated, would be generally awareof this fact. But more importantly, Mohn was the electedstate political representative of the district and had heldthis position for 8 years. As such, it is apparent that amajority of those in the district regard Mohn as knowl-edgeable regarding matters that affect his constituents,and, as their representative, they believe that he is reason-ably alert to protect their interests.The foregoing factors must therefore be taken into con-sideration when we evaluate Respondent's responsibilitywhen it became aware of Mohn's letter to the employees. Itwas not Joe Doakes but J. F. Mohn, described above, whowrote to the employees. He wrote in the full panoply of hisoffice as state representative from the town of Richlands,representing Onslow, Pender, and Carteret counties. Theletterwas on the official governmental stationery and let-terhead of the North Carolina General Assembly in Ra-leigh and the letterhead listed the seven committees ofwhich Mohn was a member as well as his chairmanshipsand vice chairmanships. His home address as "Richlands,N.C.," was also duly recorded on the letterhead.In his letter, Mohn did not say that he "thought" or that"perhaps" or that "maybe" the Company would close theplant if the employees voted for the Union. Mohn statedunequivocally that if the employees "choose the laborunion . . . I am informed that the officials of this industrywill begin to close down the operation. . . . I feel it myresponsibility to point out this situation to you so that incasting your vote you will know what the end results willbe."This last sentence serves to emphasize that whenMohn stated that he was informed that company officialswould close the plant if the Union came in, the informationwas so authentic and reliable that Mohn felt it his responsi-bility to tell the employees, his constituents, that "the endresults" of voting for the Union would be that the plantwould begin to close. The phrase "end results" conveys theconcept of finality beyond peradventure of doubt or quali-fication.An average employee, on reading Mohn's statement thathe was informed that the plant would close if the employ-ees voted for the Union and that Mohn felt that it was hisresponsibility to tell them that would indeed be the endresult if they voted for the Union, would conclude, in myopinion, that Mohn had secured his information from ahighly reliable source, a source to which a person ofMohn's stature in the community would believably haveready access. The most likely source of what the Companywould do would be officials of the Company. Upon slight RICHLANDS TEXTILE, INC.619reflection, it would occur to a reader of the letter that aperson of Mohn's responsibility in the community, andwho was speaking to them as their elected state representa-tive, would not state categorically that the Company wouldclose the plant if the employees voted for the Union, unlesshe knew that this was the fact and that the facts came from"the horse's mouth," so to speak .3 Depending on who se-lects the descriptive adjective, some cynical, sophisticated,misanthropic, or misinformed employee-reader of Mohn'slettermay have concluded that not only did Mohn's infor-mation comefrom the Company but that the latter hadsuggested to Mohn that he inform his constituents of suchfact. In any event, there were 300 or more copies of Mohn'sletter that were, in Ingram's words, floating around theplant, without response from the Company to the employ-ees regarding what the letter said the Company would do ifthe employee voted for the Union. This company silencedid nothing to cast doubt on what Mohn had said was thecompany policy on the union issue.' Apparently to makesure that the Company was aware of what Mohn had saidthe Company would do if the Union came in, an employeegave Ingram a copy of the letter. This evoked no repudia-tion of Mohn's statement by the Company.The sole action taken by Respondent regarding the letterwas to ask Mohn to stop sending out any further copies ofthe letter although even then the Company was aware thathundreds of copies had gone out and that several hundredwere floating around the plant. Mohn, after checking withhis office in response to the Company's request to stop themailing of further copies, informed the Company that allcopies were already in the mail. The Company did nothingfurther and requested no other action from Mohn.In the particular circumstances described,it ismy opin-ion that the Company in effect acquiesced in and ratifiedby its silence and inaction the unqualified and unequivocalstatement in Mohn's letter that he had been informed thatthe Company would begin closing the plant if the employ-ees voted for the Union. In the context of the facts andevents, company policy was set forth by a person whom theemployees had every reason to believewas statingauthen-tic company policy.It ismy opinion that when the letter and itsfait accomplimailed-status came to the Company's attention it was theCompany's obligation to effectively repudiate to the em-ployees the statement of purported company policy if thelatter had been incorrectly described in Mohn's letter. Fail-ure of the Company to take such action, as far as employeerecipients ofMohn's letters were concerned,constitutedcompany acceptance of, acquiesence in, and ratification of,what had been stated to be, in an aura, and from a source,of impressiveauthenticity, the company policy if the em-ployees voted for the Union.Although not essential to the foregoing conclusion, theobvious impact of Mohn's letter and the Company's corre-3Whether sucha deductionby a reader was correct or not is not thepoint.I am convinced that what I have described would be thenormal andreasonable reaction unless the reader was thereaftertold by the Companythat the plant would not close if the employeesvoted for the Union.4Ingram was aware of the letters in theplantMoreover, since most of thesupervisors spent their time on theplant floor, not only the letter but itscontents wereknown by the Company.sponding obligation, are compounded by the fact thatMohn's letter emerged not from a void but inan atmo-sphere and in a soil previously fertilized by the Companyitself.The Company,in Ingram's letter of December 31,1973, to the employees, poised the equation that "in manyplaces where the people have had a union, they now do nothave any jobs at all . . . many of these plants, which hadunions and union contracts, are now closed down and outof business."It isnot possible that thismessage was notproductive of thoughts among the employees as to whethertheir plant, if it went union, might join those closed plantsthat had unions, as described by Ingram. Mohn, the high-est ranking local state political official in the area, 10 dayslater, stated unequivocally to the employees that he hadbeen informed that the Company would close the plant ifthey voted for the Union and Mohn admonished the em-ployees that the "end result" of a vote for the Union wouldbe closing of the plant. What had before been perceivablein some shadows was now seen face to face.When the Respondent became aware, on January 10 or11, 1974, of the contents of Mohn's letter and becameaware that the letter had been sent to all employees andwas also "floating around the plant" in hundreds of copies,I find that Respondent's failure to communicateto its em-ployees that it was not company policy to begin closing theplant if the employees voted for the Union constitutedadoption and ratification of the aforesaid statement byMohn and in such a posture the statement about plantclosing constituted a violation of Section 8(a)(1) of theAct.'The DischargesJuanitaWilliams:Williams had been employed by Re-spondent for approximately 4 years, starting in January1970. She worked as a presser in the finishing department.Prior to an incident on December 5, 1973, when she wasdischarged,Respondent does not claim that Williams'work or her conduct as an employee was unsatisfactory inany respect. In the latter part of November 1973 Williamshad heard rumors that the number of pressers was going tobe reduced. She spoke to her supervisor, Pittman, aboutthis.Pittman assured her that she had nothing to worryabout since she was one of the pressers who made produc-tion, that she was "one of the good pressers" and that hewas going to keep her on the pressing.6 Pittman did not5 BetweenJanuary 10 or 11, Thursday and Friday, and January 17, thedate of the electionon the following Thursday, there was ample opportuni-ty, bothorally and in writing, to repudiatethe representation that had beenmade and circulatedto all employees about company policy.In this connec-tion the record revealsthatPresident Rounick of Respondent's parent com-panymade a speech in Respondent's plantto the employeesof Respondentregarding the union issue.The speechwas after Respondent had receivedMohn's letter and before the election.There is noclaim or evidence thatRounick repudiated the statementinMohn'sletter that the officials of theCompanywould close the plantif theemployeesvoted forthe Union.6Williams, like the other employees in the garment plant, worked on apiece-work basis If an employeeproducedthe number of units for the jobas establishedby the Company, she was paid a rate higher than the mini-mum rate of $1.80 perhourand was characterized as making production.Employees who did notproduce thenumber of units set for the job werepaid $1.80 perhour.Such employees were described as being on"make-up."Accordingto Coble, vicepresident of administration of Respondent's par-Continued 620DECISIONSOF NATIONALLABOR RELATIONS BOARDtestify.Williams signed a union card in August 1973 and, infact, she had also signed a card in the fall of 1972. In 1973she also solicited some other employees to sign cards. Heridentification with the Union became manifest to Respon-dent when she and three other employees were subpenaedby the Union to appear at the Board representation hear-ing on November 20, 1973. Williams testified at the hear-ing.On Monday, December 3, 1973, the eighth working dayafterWilliams' appearance at the hearing, Gonyo becamesupervisor of the finishing department. On December 5,Wednesday, Williams started work as a presser at her usualstarting time.' After pressing for about 30 minutes, she andsome others were told to go and pin and clip blouses. Afterperforming this task for a short time, Williams and anotherpresser were sentbackto pressing.8WhileWilliams waspressing,Gonyo came over to her and told her to stoppressing and that she was going to take training to becomea sewer,a sewing maching operator.Williams then toldGonyo that she had never sewed in her life and that she didnot know how to sew. Gonyo assured her that there was nocause "to worry"; he said that if, after taking the trainingcourse in sewing for 2 weeks, she did not learn to sew, hewould place her on anotherjob. Gonyo then took Williamsto the sewing training class which was in the same plantbuilding.He introduced Williams to Home, who was incharge of sewing instruction, saying that he had broughtHome another girl for training in sewing.Gonyo then leftthe training class after telling Williams that Horne wouldprobably be her boss for the next 2 weeks.After Gonyo departed, Horne told Williams to have aseat and that when Horne had time she would show Wil-liams how to thread the sewing machine and how to oper-ate it since at the moment Home was showing some othergirls in the training school how to set and sew in zippers.Later, as Williams was waiting, she asked Horne if the lat-ter would arrange for her to speak to Plant Manager In-gram. Horne said she would. Horne then departed for abrief interval, returned, and told Williams that Ingram wasin conference and could not see her, but, Horne added,"Mr. Nirenberg wants you to go to his office." 9 Hornesaid, "when you get through seeing him, come back and Iwill show you how to thread the sewing machine." Wil-liams then left her personal belongings in Horne's trainingclass and went to Nirenberg's office.All of the foregoing description is based on Williams'uncontroverted testimony since neither Gonyo nor Hornetestified.This is also true with respect to what was saidbetweenHome and Williams after the latter leftNirenberg's office.Williams testified that when she came into Nirenberg'soffice, he asked his secretary to leave.When the latterstepped outside, Nirenberg closed the door, and beforeWilliams said anything, he told her that he did not want toent company, 70-75 percent of Respondent's employees have been onmakeup.77:30 am.8Williams obeyed these variousassignmentswithout protest or objection9Nirenberg was the manager of the sewing department.hear anything she had to say. He then looked at his watchand said that "As of twenty minutes of 10:00, you are dis-charged from this plant." Williams asked, for what reason.Nirenberg said that he did not have to answer her ques-tions but said, for disobeying orders. Williams asked whathad she been told to do that she had not done. Nirenbergsaid that his mind was made up and there was no use talk-ing to him. Nirenberg told her to stay there until her checkand termination papers were brought to her. Williams said,in substance, that, since she was "fired," she was goingback to the trainingclassto get her pocketbook. Nirenbergfollowed her out of the office, warning her not to cause ascene or he would "call the law" to remove her from thepremises.Williams immediately returned to the training classwhere Horne told her to be seated and she would showWilliams how to thread the sewing machine. Williams said,in substance, that she could not sit down for instruction"because I have been fired." Horne asked, "why." Wil-liams said that it was for refusing to do something she wastold to do and told Horne what Nirenberg had said in theoffice withWilliams.Williams pointed to Nirenberg whohad followed her and who was standing in the doorway ofthe trainingclass.Horne then went over to Nirenberg andasked why Williams was fired, saying that Williams hadnot done anything. Nirenberg told Horne to "hush," thathe was handling the matter.After receiving her check, Williams departed. Her termi-nation slip stated "insubordination" as the reason for ter-mination. Although a termination for insubordination is adischarge for cause and renders a claim for unemploymentcompensation defeasible, Williams' claim was not contest-ed by the Company and was granted.Nirenberg's version ofWilliams' discharge is that she"refused to accept a transfer from the finishing departmentthrough the sewing training school, onto the sewing floor."According to Nirenberg, he "received word that when she[Williams] was taken to the training school that she refusedto begin sewing" and Williams was then sent to his office.In the office,Williams, according to Nirenberg, told himshe had never sewed and that she did not want to sew andthat she wanted to see Ingram. Nirenberg states that hetold her that "it's not possible to see Ingram" but she insist-ed repeatedly; "and, then it occurred to me [Nirenberg]eventually that she would never begin sewing, that she didnot want to sew and the Company had offered her an alter-native [sewing] to termination. . . . This she categoricallyrefused and I thought I had no recourse but to let her go."When Nirenberg was asked who had reported to himthat, when Williams was taken to the sewing training class,she had refused to begin sewing instruction, he replied, that"it came from Sarah Horne through an intermediary andI've forgotten who that was... .Since neither Horne nor the unnamed intermediary testi-fied, I find Williams' testimony, as to what transpired inthe training class between herself and Horne, both immedi-ately before and immediately after her discharge, to be themore credible version of the events. The evidence does notpersuade me that Williams refused a transfer to the sewingclass or refused any order or direction of Horne or anyother supervisor regarding the matter of sewing. While I RICHLANDS TEXTILE, INC.621believe that Williams preferred to remain a presser ratherthan to become a sewing machine operator,I am not per-suaded that it was her position or that she indicated toHome or Nirenberg that she was so opposed to sewing thatshe would never accept training in sewing.1°Williams had worked for Respondent for about 4 years.As far as appears she was a good employee who needed orwanted(or both) a job with the only major employer in thearea.If she was so opposed to sewing that she preferredtermination to sewing,she could have so informed Gonyowhen he transferred her to the sewing class.She could havealso told Horne that she would not take sewing instruction.But, as I view the evidence, she did not take such a positioneither to Gonyo,Horne,or Nirenberg.llBased on the evidence before me,I find that Williamswas discharged because her union activity and adherencehad become known to Respondent when the Union subpe-naed her at the Board hearing on November20, 1973.12 Ifind that Respondent's contention that the discharge wasfor refusing to take sewing instruction or to become a sew-ing machine operator is not convincing and is not borneout by the credible evidence. I find that the discharge con-stitutes a violation of Section 8(a)(3) and(1) of the Act.Subsequent to Williams'discharge on December 5, shewas involved in an incidentin January 1974, very shortlybefore the Board election in the plant on January 17, 1974.Juanita Williams, Carter, Gollie Williams, and Baysden,all females, were sitting in a car parked about a half milefrom the plant." According to Carter, she and the otheroccupants of the car had been engaged in passing outunion leaflets near the plant gate.Craft is employed by Respondent as a sweeper andcleanup man.He is not a young man in the prime of life.On his way home from the plant on foot,he passed theparked car, referred to above,in which four women weresitting.Previous to this he had known casually,and hadseen,Juanita Williams at different places in the communityover a period of 8-10 years. The indication is that Craftalso recognized the others as people whom he had seen in10 See Nirenberg's testimony,above,that he concludedthatWilliams"would never begin sewing"and had"categoricallyrefused" to sew whenthe Company had offered her sewing training and an eventual sewingjob as,.an alternative to termination."11The fact that Williams wanted to talk to Ingram establishesnothing. Atthe hearing Williams was not askedwhy she wanted to talk toIngram andthe record therefore does not reflect what she had in mind Perhaps shewished to ask that in the event theCompanyneeded additional pressers inthe future that she be given an opportunity to return from sewing to thepresser job. Perhaps she wished to say that since she had beenwith theCompanyseveral years and had beentold byher supervisorthat she wasone of the best pressers,she should have been kept on as a presser I see noreason to conclude that Williams wanted to see Ingramfor the purpose oftelling him that she absolutely refused to take sewing instructionor to be-come a sewing machine operator.She could have told that to Gonyo orHorne with the result as predictable as would be the result of making thesame statement to Ingram.12 It would be the most elementary of inferences for Respondent to con-clude that a union engaged in trying to organize the plant and to securerepresentative status as bargaining agent would subpena and have presentat the Board hearing as potential and actual witnessesthose employees whowere union supporters,indeed those employees whom the Union consideredto be its ablest,most informed,and most activesupporters13Except Baysden,all the occupants had been dischargedby RespondentinDecember1973, and theyare alleged in the complaint as discriminatees.the community at one time or another.After considering the testimony of Craft, Juanita Wil-liams,Carter, and Gollie Williams concerning the matter, Ibelieve that the following is essentially what occurred. Oneor several of the women in the parked car called Craft overto the car as he was walking past. At least three of thewomen, Juanita Williams, Carter, and Baysden then en-gaged in abantering type of colloquy with Craft. Craft wasasked todjoin and vote for the Union in the impendingelection.)He said he was not going to join or vote for theUnion. According to Craft, Juanita Williams then said toCraft that if he did not join the Union she was going tobum down his house. Craft then walked away.JuanitaWilliams testified that she never threatened anemployee that she would burn his house. Carter and GollieWilliams testified that in the Craft incident, it was Carterwho told Craft that they would or might burn his housedown if he did not join the Union.While I am satisfied that the conversation was, in gener-al, one of banter and that the women were not scowling orlooking grimly at Craft, the statement about burning hishouse was not one that Craft did or could reasonably ig-nore. I do not think that Juanita Williams would haveburned Craft's house and I doubt that he was convincedthat she would. The point was, however, that, when andafter the statement was made to Craft, he had no way ofbeing sure one way or the other what someone who makessuch a statement would do.15 The minimum vice in such astatement is that it creates uncertainty and uneasiness,whether pronounced or vague, and, presumably, when anadvocate of a position has failed to convince another per-son to the advocate's point of view (Craft had not beenpersuaded to support the Union), the utterance of a threat,whether delivered smilingly or not, is a sort of last resorttype of scatter-gun action that might have the desired ef-fect.Craft was not a sophisticated person but his answers tocertain questions by the General Counsel impressed me ascredible and as epitomizing the' situation created by thestatement made to him by Williams. Thus,Q.Well, did you really think she was going to burnyour house, Mr. Craft?A.Well, I didn't know whether she was nor not.Craft did not report the matter to the sheriff but he testi-fied that he had determined that he himself would stopanyone from burning his house "because that was my placeof staying [that was where I lived]." The day following theincident a group of employees were discussing the Unionand in the course of the conversation Craft told an employ-ee named Croomes what had been said to him by Williamsabout burning his house. Croomes reported the matter toManager Ingram who then spoke to Craft about the affairand thus confirmed the account.Craft was positive in his identification of Juanita Wil-liams as the person who made the statement. I perceive noreason why he would have said it was Juanita Williams if14Carter testified that this occurred the day before the election.15Craft did not live in town but in the country. It probably was a modestdwelling, relatively isolated, and easily accessible to someone disposed to gothere for whatever purpose 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDhe believed and knew that the statement was made by oneof the other women in the car and I believe that the matterwas such that he would know who had made the statement.Under all the circumstances, it will not be recommendedthat Respondent be ordered to offer reinstatement to Jua-nitaWilliams.GollieWilliams:This employee worked for Respondentas a maid in the housekeeping or maintenance departmentfrom May 1973 to October 5, 1973. She was terminatedbecause her duties were turned over to the plant protectionemployees.While an employee, Williams had signed aunion card on August 8, 1973, and had givensomecards toa few other employees.After her October 1973 terminationas a maid,Williamstook a test in Respondent's office and qualified to attendthe sewingclass conducted in the plant. Williams complet-ed the course and was reemployed by Respondent in thesewing department. In that department she worked on set-ting zippers and on closing collars and setting labels. Hersupervisor was Brenda Jarman,whom Nirenberg,the sew-ing department manager described as the head supervisoron the sewing floor.Williams was subpenaedby the Unionas a witness atthe Board hearing on November 20, 1973, and she testifiedat the hearing. A day or two after this event, she was sum-moned to Nirenberg's office by Jarman. In the presence ofJarman, Nirenberg told Williams that "we" are all aware ofthe Union's movement among the Company's employeesand he warned Williams "not to discuss anything concern-ing it on the premises."Nirenberg went on to say that"what all went on down at the courthouse [at the Boardhearing] is not to be discussed around here . . ." and hewarnedWilliams that if the foregoing was discussedaround here, "your job will be jeopardized and you willlose your job." 16 I find that the threat of discharge fordiscussing union matters on company premises constitutesa violation of Secton 8(a)(1) of the Act.On December 14, 1973, Williams commenced work at7:30 a.m., and had been working at her machine for about16Nirenberg'sversion is that in his office he did speak to Williamsconcerning"discussion about the Union on the floor[of the plant]"and toldher such discussion was not allowed on "Company time"but what she didon her own time was her affair. Neither Nirenberg nor Jarman,who werewitnesses called by Respondent, denied that Jarman was present during thisconversation as testifiedto byWilliams. Jarman, the head supervisor on thefloor,would presumably have corroborated Nirenberg regarding the matterif her recollection coincided with that of her superior,Nirenberg.But in hertestimony,Jarman did not refer to this conversation between Nirenberg andWilliams in the officeHowever,considering Nirenberg's version on its face,it is apparent thatemployee discussion"about the Union"was what he warned Williamsabout.Nirenberg did not say that employee discussion about other topicson company time was similarly proscribed and it is apparent that in thisplant with over 300 employees,mostly women,and in almost every otherplant with female or male employees,the employees talk to each otherabout a variety of nonwork topics during company time.Indeed the evi-dence is clear that in the instant plant where groups of women were press-ing, pinning,sewing and performing other manual tasks in close proximityto each other,there was a great deal of talking.It requires little imaginationto know that people in such circumstances discuss birthdays,marriages,vacation trips, social events,health,weather,husbands,boy friends,clothes,cars,food,television programs,and all matters of topics unrelated to workand during company time.Nirenbergby hisown versiononly warned Wil-liams of discharge about discussion of the Union on company time.50 minutes when Jarman told her to take her personal be-longings andgo to Nirenberg's office.When Williamscame to the office, Nirenberg said, "Gollie, I have told youabout talking."Williams said, "talking about what?" Ni-renberg repeated that he had told her about talking "andyou were talking because I was out on the floor and I heardyou."Williams denied that she had beentalking.Niren-berg asked her to sign a paper and she refused. Nirenbergtold her it made no difference. He told her to wait there forher check and not to go back on the sewing floor. Thecheck was then brought to her and, as directed, she left theplant.Nirenberg testified that ever since he came with theCompany in October 1973, he "had had continuing re-ports" that Williams "was frequently late in the mornings,late coming back from morning and afternoon breaks, latefrom lunch, and she was doing excessive talking...." Ni-renberg states that these continuing reports came from Jar-man and service girl, O'Dell. Nirenberg testified that hespent 98 percent of his time on the sewing floor and onnumerous occasionshe observed Williams "flagrantly" vio-lating "the excess talking rule."Jarman, who was Williams' supervisor during the latter'sentire period of employment as a production worker, start-ing inOctober 1973, testified that Williams "came in lateforwork quite a few times, she was late for lunch, shewould go to the bathroom too much...." Jarman saidthatWilliams "talked too much...." At another pointJarman stated that Williams "was late more than once andshe talked more than once, went to the bathroom toomuch." Jarman states that she reported these matters toNirenberg.Employee Garvey testified that Williams "came in lateevery morning, she came in late everyday at lunch, and,then her talking, she talked about all the time." Whenasked for specifics regarding the talking, Garvey statedthat "quite often"Williams said "I am for the damnUnion." This annoyed Garvey "because I did not want theUnion."Plant Manager Ingram testified that employee Findeisencame to him because Williams had been saying to her "thatif she did not join a union that the possibility of her work-ing there would not be profitable" and Findeisen said shewas afraidthat she would lose her job if she didnot jointhe Union. Ingram testified that he reported this matter toNirenberg the same day.Findeisen testified that there had been no direct conver-sation between herself and Williams regarding the Union.'However, according to Findeisen, over a period of morethan a month, when Findeisen was in the restroom sheheard Williams talking to other women in the restroom. Asdescribed by Findeisen, a typical such occasion was whenFindeisen was in a restroom booth and heard Williams,who was in the lavatory section, talking to other women inthat portion of the restroom.When asked by Respondent's counsel what Williamshad said, Findeisen's replies were as follows:17Findeisen worked in shipping and Williams worked in the sewing de-partment RICHLANDS TEXTILE, INC.623A. That if we didn't join the Union we were damnfools.Q.What else?A. Andour jobs were in jeopardy if we didn't.... it was insinuated to me our jobs were in jeopar-dy. [Objectionsustained to the insinuation]At this point there is at least some reason to wonder wheth-er the witness heard Williams say that jobs were in jeopar-dy or what Williams said or whether Findeisen's construc-tion or deduction from whatever was said was a valid orreasonable deduction or whether Williams'words couldreasonably be said to "insinuate"more than did the actualwords in context, whatever they were.Be that as it may,counsel then asked the witness to "tell us best you remem-ber what her [Williams'] words were that you heard." Nor-mal expectation at this point, in my opinion,was that thewitness would now give a substantially complete answer asto what she had heard.18Her answer was: "A.That if wedidn't join the Union we were damn fools."Again,counselasked the witness whether Williams said"anything else...." "A. That we would be fired if we didn't join theUnion."It can be said,therefore,that Findeisen testified that on"several occasions"over a period of weeks she heard Wil-liams say to other employees that,we were damn fools ifwe did not join the Union and that we would be fired if wedid not join.This is not a complicated statement.It shouldbe easy to remember, particularly since it allegedly wassaid repeatedly and affected Findeisen so much that shereported it to her supervisor who went with Findeisen toreport the matter to Plant Manager Ingram.19The questioniswhy was it so difficult to elicit from Findeisen the testi-mony that she heard Williams say that they would be firedif they did not join the Union. The latter is a very bluntstatement;no insinuationis involved; the word jeopardywas not used,but rather, according to Findeisen's ultimateversion,Williams said they would be fired if they did notjoin the Union. Why did Findeisen in her initial answersinject,sua sponte,the thought or statement that Williams'words insinuatedthat jobs would be in jeopardy ratherthan testify forthwith that Williams had said those who didnot join the Union would be fired. Since Findeisen report-ed Williams'statements to Ingram, she presumably wouldhave told him,ifWilliams had made such a statement, thatWilliams had said they would be fired if they did not jointhe Union. If this was what Findeisen reported to Ingram,it isdifficult to understand why Ingram did not so testify.Instead,Ingram testified that Ingram reported Williams as18Allowing for some nervousness in almost any witness, the fact remainsthat Findeisen had been called by Respondent and she was under directexamination by Respondent's counselWithout difficulty,the witness hadbeen asked and had answered a series of questionsabout when and howlong she had heard remarks by Williams in the restroom.As we have seen,counsel had already gone over with her in questions and answersthe subjectof what Williams had said.Because she had injected the aspect of an "insin-uation"in one of her answers,she was then asked once again to tell whatWilliams had said.Presumably,at this stage,the answer would be completeor at least would contain all the basic ingredients of what she had heard.19 "I was real nervous;Iwent to my supervisor and then she and I took itup with Mr.Ingram."saying that "if she did not loin a union, the possibility ofher working there would not be profitable." There is noapparent reason why Ingram would describe the report insuch convoluted terms or resort to understatement in des-cribing what Findeisen told him. Ingram was not trying toprotect Williams and if he had a report from Findeisen thatWilliams had stated that she would lose her job if she didnot join the Union, I believe that Ingram would have sotestified.I accept the fact that Findeisen, based on something thatshe had overheard Williams say to other employees in therestroom, was apprehensive about her job if she did notjoin the Union. I am not satisfied, on the evidence, thatFindeisen heard Williams say in words or in substance thatthose who did not join the Union would be fired or wouldlose their jobs. I believe that Findeisen was more than ordi-narily sensitive on the matter of not losing her job. Shedescribed herself as a "widow woman and live by myselfwith two children."While her concern about her job isunderstandable, the question is whether Williams had infactmade the statement attributed to her or a statementthat could be reasonably interpreted as implying or insinu-ating(to usea word proffered by Findeisen at one point inher testimony) a coercive and illegal threat that those whodid not join the Union would lose their jobs.Although Findeisen testified that she had heard Wil-liams statingto groups of employees in the restroom (butnever to Findeisen) that they would be fired if they did notjoin the Union and that this continued over a period of 4-6weeks, no other employee testified to having heard such astatement. Garvey, for instance, an employee called as awitness by Respondent, was by no means partial to Wil-liams and testified adversely to Williams on the latter'sconduct as an employee. Garvey worked next to Williamsand had discussions with her on the union topic becauseGarvey admittedly "did not want the Union." However,the strongest statement that Garvey heard Williams makeregarding the Union was that "I [Williams] am for thedamn Union." If, as Findeisen asserts, Williams made it apractice over a period of at least a month or more to tellemployees that they would be fired if they did not join theUnion, the implication is clear that Williams was usingsuch a statement to convince employees to support theUnion and that Williams considered that such astatementto be a good "persuader." It is not easy to understand whysuch a statement was not made to Garvey by Williamssince Garvey was clearly opposed to the Union and quiteevidently would be a logical recipient of the best "persuad-er" that Williams could muster. r,The next aspect of the Findeisen matter is, when did shereport to Respondent the statements made by Williams?Findeisen testified that, after hearing the statements forseveral weeks. "I went to my supervisor and then she and Itook it up with Mr. Ingram." This report to Ingram byFindeisen, accompanied by her supervisor, took place, ac-20Williams denied having ever made a statement in the restroom to theeffect that those who did not join the Union would be fired For reasonspreviously described, I have expressed my view that although Findeisen wasapprehensive abouther jobbecause of something she had heard Williamssay to others, the statement attributed to Williams by Findeisen was notmade. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Findeisen "approximately 2 weeks before theelection." Since the election was held on January 17, 1974,and Gollie Williams had been discharged on December 14,1974, this would place the report to Ingram after Williams'discharge and Ingram does not claim that other than fromFindeisen he had any report on the Findeisen matter.However, after testifying as indicated above as to when thereport to Ingram was made,F'indeisen's testimony indi-cated great uncertainty as to the approximate time of thereport and apparently she did not know when this oc-curred. Ingram testified that he received the informationfrom Findeisen in October or November 1973 and on thesameday relayed the information to Nirenberg.Regarding the discharge of Gollie Williams on Decem-ber 14, 1974, Ingram testified that she was discharged for"excessive talking,absenteeism,lateness on getting to andfrom her job...... On October 14, when he dischargedher,Nirenberg told Williams that he had spoken to herabout talking"and youwere talking because I was out onthe floor and I heard you."Nirenberg testified that since October 1973 he "had con-tinuingreports" thatWilliams was "frequentlylate .. .and she was doing excess talking."Nirenberg states that,.on numerous occasions"he observed Williams engaged inexcess talking.He said that these reports came from thehead floor supervisor, Jarman, and from O'Dell. O'Dell didnot testify. Jarman, as we haveseen, testified that Williamswas late "quite a few times,"went "to the bathroom toomuch" and "talked too much." Garvey testified that Wil-liams was late "every morning," late "everyday" at lunchand "talked all the time."Garvey's testimony, in my opinion, was exaggerated.The question is, however, how serious were Williams' dere-lictions and how seriously did Respondent regard them be-fore she and the other employees, who were discharged,appeared for the Union at the Board hearing.Despite"continuing reports" about Williams since October, Niren-berg never called Williams to his office to reprimand her orwarn her about her conduct until after her appearance andtestimony at the November 20 hearing. However, Niren-berg does assert that he had spoken to Williams on theplant floor. He describes what he said as follows:Q.What were the words to Mrs. Williams?A. Talking too much, "I'd like to see more sewingout of you, come on let's go, a pep talk kind of thing."A "peptalk sort of thing" by thedepartment manager whowas on the floor 98 percent of his time, to employees work-ing on a piece work system was in all probability not anexceptional occurrence.Nothing in the remarks to Wil-liams can be said to convey a warning of disciplinary ac-tion and certainly no hint of possible discharge. Nor arethe remarks consistent with the picture portrayed inNirenberg's testimony nor with that of other witnesses ofRespondent to justify Williams' discharge i.e., continuingreports of frequent lateness(indeed, according to one wit-ness,latenesseveryday continuously); continuing reportsof excess talking that Nirenberg claims was seriously inter-fering with production.Head Floor Supervisor Jarman,who hadbeen Williams'supervisor throughout her employment as a productionworker, had also testified, as we have seen, about Williams'derelictions. Jarman was asked by Respondent's counsel:Q. Did you have any conversations with GollieWilliams about her activities in these regards?A. I said something to her about being late a coupleof times and talking.Iwould ask her to try to be on time.Q. [Judge] What about these other matters?A.Well, usually I would go to a girl about talking,Iask them to please cut down on their talking, youknow, and try to do their work because when theytalked they disturbed other girls.Nothing in the foregoing picture even approximates an ex-pression of great concern or an indication to the employeethat her conductmustimprove or that any disciplinary ac-tion would take place, let alone any indication of possibledischarge. IfWilliams' conduct was as depicted by Re-spondent at the hearing, no supervisor had taken the rathersimple step of telling her that the next time she was late orwhatever, she would be suspended or discharged; or tellingher that unless her conduct improved she would be sus-pended or discharged because of the "flagrant" violationsthat Respondent testified she had "continuously" engagedin throughout her employment as a production worker.EitherRespondent'switnesseshave exaggeratedWil-liams' deficiencies or, in whatever degree such deficienciesexisted, they were tolerated by Respondent in that no ac-tion or words, reasonably appropriate to remedying suchconduct were ever taken until a day or two after Williamsappeared and testified at the hearing. Even on this occa-sion,the warning was confined to a warning not to discussthe Union on the premises and what went on at the hear-ing.Nothing was said about any other matter. No mentionwas made of alleged continuous lateness in reporting towork, or in coming back late from breaks and from lunch.No mention was made of any report by Findeisen of al-leged repeated coercive statements by Williams to employ-ees in the restroom.When Williams was discharged on December 14, it was50 minutes after she had started work that morning. Thereis no claim that she was late for work or had been in therestroom or was late from a break or from lunch. Niren-berg simply said that he had told her "about talking" andhad heard her talking on the floor and he was thereforedischarging her.Williams denied that she had been talk-ing.2121Although Nirenberg claims that on this occasion he also reminded herthat she had been warned about lateness,I am not persuaded that such wasthe fact. Nirenberg's testimony about the prior occasions when he spoke toWilliams, as previously described,is clear that he referred only to talking.Thus, he had previously given her a "pep talk"about more sewing and lesstalking; on the occasion when he called her to his office after her appear-ance at the hearing, he confined his remarks to her talking.It appears un-likely therefore that when he discharged her, he referred to matters otherthan talking.If he did mention other derelictions when he discharged her,there were matters long existing about which she had never been warned oradmonished in any true sense of the term and which,ifmentioned on De-cember 14,constituted an effort to bolster the discharge with matters neverseriously pursued previously by Nsrenberg or any supervisor. It is also to be RICHLANDS TEXTILE, INC.Although Nirenberg, at one point or another in his testi-mony, refers to the "excess talking rule,"there was no suchrule, as such,in the plant.Except for the three employees,including Williams, who were subpenaed by the Union atthe hearing, no instance was known or cited of any otheremployee being discharged for excess talking. While theabsence of a specific rule does not foreclose an employerfrom discharging an employee for any misconduct, the ab-sence of such a rule in the instant plant is of some materi-ality in view of the fact, reflected by the evidence, that theemployees did considerable talking while engaged in theirtasks, and in view of the fact that Respondent had a hand-bookof general rules as well as a sheetof specific listedrules that were given to all employees.After a consideration of all the evidence,it is my opinionand I find that, while Gollie Williams had some deficien-cies as anemployee, the underlying motivation for her dis-charge was her appearance and testimony at the hearing atthe behest of the Union and Respondent's awareness thatshe was one of the strong union activists 22 At the least,Williams' union activity was a contributing factor in herdischarge.Moreover, such deficiencies as Williams had,were found by Respondent to be intolerable only after herappearance at the hearing. I find that the discharge was inviolation of Section 8(a)(3) and(1) of the Act.EvelynCarter:Carterhadbeenemployed inRespondent'ssewingdepartmentsinceJuly1970.Throughout her employment she had been complimentedon her work by her supervisor, Jarman. Carter was given aunion card by employee Batchelor and Carter signed it inAugust 1973. Jarman and Carter had a friendly relation-ship and, in October 1973, a Thursday, after work, Jarmanrode with Carter, in the latter's car, to a beauty shop. In thecourse of conversation on this occasion, Jarman stated toCarter a number of times that she had "heard something"about Carter but failed to explicate what the "something"was. ThefollowingTuesday or Wednesdayin the plant,Jarman had a conversation with Carter after Carter's irrita-tion was evident regarding this tantalizing and mysterious"something," Jarman said that she had heard that Carterhad signed a union card and had joined the Union. Carteradmitted that it was true that she had signed a card andhad joined the Union. Jarman then said that she wishedthat Carter had had nothing to do with the Union, "that itwould cause a whole lot of trouble" and she wished thatCarter had not done so.In her testimony, Jarman affirmed the trip to the beautyparlor but, regarding the conversation as described by Car-ter on that occasion or a few days later, Jarman did notrecall having made some of the statements attributed to herand denied others. I credit Carter's testimony and find thatthe conduct constituted the creation of an impression ofsurveillance in violation of Section 8(a)(1) of the Act.noted that Nirenberg did not mention to Williams, either on November 23in his office or on December 14, nor does he claim to have done so, thealleged 4-to 6-week series of statements by Williams in the restroom that allthose who did not join the Union would be fired This surely would havebeen a pertinent matter to mention if it occurred as claimed. As it was, the"talking"referred to by Nirenberg was "talking,"topic unstated, on thefloor of the plant.22 Respondent's opposition to having a union in its plant is clear.625Carter was one of the four employees that were subpe-naed by the Union and who were presentat the Boardhearing on November 20, 1973, a fact known to Respon-dent.During working hours, on the afternoon of December17, 1973, about 1:30 or 2 p.m., 6 working days beforeChristmas, Carter and about four other women working inher immediate area, were talking. No one was addressingany other person in the group in particular and they wereall talking about one thing or another and on no particularsubject. This was during the general holidayseason when,with company permission, the plant was being festivelydecorated and nuts and candy were being passed around.Jarman then came up to Carter and told her that she wastalking too much and to quit talking. Carter complied andstopped talking. A short time later Jarman returned with aform which in effect stated that Carter on that date hadbeen reprimanded for talking. Carter signed the paper asrequested since she had in fact been reprimanded for talk-ing a short time before as described above. No other em-ployee was similarly reprimanded. Carter testified that shedid no more talking on that day or on the following morn-ing.The day following the written reprimand, Carter startedwork as usual at 7:30. She was thereafter sent toNirenberg's office and was discharged by Nirenberg at ap-proximately 8:05 a.m., December 18, 1973. Nirenberg andJarman were both present in the office. Nirenberg toldCarter that she was fired for talking. Carter told Nirenbergthat she had not been talkingsince the timeJarman hadspoken to her about talking the day before. Carter thenasked Jarman if she had talked since thattime. Jarmansaid,"no," that Carter had not talked the day before, afterthe warning, and as to the morning of the 18th, Jarmansaid that she had "riot had a chance . . . to notice" wheth-er Carter had talked between 7:30 and thetime when shewas brought to the office, about 30 minutes later.23Nirenberg testified that ever since he had been with theCompany he had reports from Jarman about Carter's ex-cessive talkingand Nirenberg states that he himself hadobserved her talking.Employee Davis, a witness called by Respondent, testi-fied that she had worked beside Carter for approximately 3years.Davis states that Carter was constantly talking.,most of thetime" throughout the years and that there was"no real change" in Carter's talking propensitiesin the lastmonths of her employment. Service girl Foy, a witnesscalled by Respondent, had been employed in the plantprior to Carter's hiring in 1970.24 Foy stated that the em-ployees talked during the day and some talked more thanothers.Foy states that Carter talked more than othersthroughout her more than 3 years of employment. Duringthis entire period, according to Foy, Carter's talking nei-ther increased nor decreased and "it was always about the23 Jarman does not deny this Carter-Jarman colloquy in the office, nordoes Nirenberg.24 A service girl keeps a group of employees supplied with work and sherenders assistance to them, if she can, when some problemarises.She canassignan employee to a different machine if the employee runs out of work.Foy reports to Jarman but is not a supervisor. Jarman does relay orders tothe employees through Foy 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDsame." Foy states that "several times" she had reported thetalking to Jarman"because Brenda[Jarman][herself]would come by and catch her talking and tell me [Foy] togo by and tell them to quit talking...." As far as appears,Foy was never told to admonish Carter individually, andFoy states that she never did give Carter any kind of anindividual caution or admonition. Foy testified, "I'd just goby and ask them all to quit talking." 25Jarman testified that Carter talked excessively,apparent-ly throughout her employment. Jarman stated, "I have saidsomething to her about talking over a period of time." Indescribing her procedure and its content Jarman stated,"Well, usually [when] I would go to a girl about talking Iask them to please cut down on their talking...." Cartertestified that when Jarman would walk through her sectionin the plant and heard people talking, Jarman would say,"My goodness, this is a noisy crowd today" or somethinglike that. Carter states that Jarman never told her individu-ally that she was talking too much. Since Foy and Holl-ingsworth at least partially corroborate Carter that suchmild admonitions as there were were in the nature ofexhortations to groups of employees rather than to Carteror anyone else individually, I credit Carter. Indeed,Jarman's testimony is not wholly at variance on the matterof how talking was dealt with and, aside from Jarman'sstatement that she had said "something to her [Carter] overa period of time,"there is no evidence of anything specificthat even indicated serious concern or that could qualify asbeing in the nature of a warning of any disciplinary action,let alone discharge,for talking.Nirenberg testified that he had many reports from Jar-man about Carter's talking. Nirenberg states that "throughhis chain of command," "Jarman," "Hollingsworth," and"Foy" he tried "to get themessage" to Carter that "she wastalking more than, if you want to call it, the usual ..."and "I just couldn't condone it." 26 In addition, Nirenbergtestified that on one or two occasions on the plant floor ashe was walking through, he spoke to Carter and said, "Lesstalking,more work." This is certainly a routine and unex-ceptional comment from a supervisor to an employee whoallegedly was engaging in intolerable talking throughouther employment. However, Nirenberg's exhortation is con-sistentwith the bland group exhortations delivered by Jar-man, Hollingsworth, and Foy to groups of employees thatincluded Carter. Neither collectively nor individually doesthe conduct of Nirenberg, Jarman, Foy, or Hollingsworth,regarding Carter, jibe with the picture of an employee en-gaged in intolerable conduct despite repeated efforts andwarningsby her employer to put a stop to her talking. Atno time did any supervisor even approximate saying toCarter,in words or in substance, that she must stop hertalking or suffer the consequences; or, that she would bedisciplined for talking; or so that if her conduct did notchange,she would be suspended or discharged.25 Hollingsworth, another service girl who serviced Carter and others, wasalso a witness called by Respondent.She states that she never spoke toCarter individually but, speaking to the"whole bunch"of women, shewould say something like, "girls, be quiet."u The testimony of Jarman,Hollingsworth, and Foy concerning theirconversations with employees,including Carter,have been described above.The foregoing comment, however, must be qualified inone respect. The day before her discharge, Jarman did tellCarter that she was talking too much and to quit talking.Although this is not a particularly pointed warning thatwould lead an employee to believe that her employmenttenure of more than 3 years was gravely in danger, it canqualify as a warning, albeit the first one. Although the evi-dence, previously described, shows that both Carter andJarman are in agreement that Carter complied and did nottalk after Jarman told her to stop talking, Jarman returnedlate that same afternoon with a written warning to memo-rialize the oral warning givento Carter. As requested, Car-ter signed the written warning acknowledging that she hadbeen ordered or warned to stop.Nirenberg testified that the giving of a written warningwas not his idea and did not originate from him. Accordingto Nirenberg, the written warning came from Jarman, whohad the necessary authority to take such action and hestates that she did not consult with him prior to the action.Nirenbergstates,however, that he was aware of the warn-ing, presumably after it was given. He states that while hehas worked for Respondent, the only written warning givento an employee was the one given to Carter the day beforeher discharge.In direct conflict with Nirenberg'sassertions,Jarmantestified that the written warning was not her idea, "it wasMr. Nirenberg's idea," and Nirenberg told her to give thiswritten warning to Carter. I credit Jarman. Not only wasshe subordinate to Nirenberg in rank and function but theevidence shows that she was completely subordinate to Ni-renberg in fact and reported to Nirenberg for his directionon anything approximating disciplinary action.Iam satisfiedthatwhat took place the day beforeCarter's discharge, the giving of a written warning to besigned by Carter, was wholly Nirenberg's idea. I believethat the written warning was not intended to serve the pur-pose of a warning, that is, to serve a corrective purpose, butto serve the purpose of bolstering the already determinedupon discharge of Carter the following day. Carter wasundoubtedly impressed by the serious implications of awritten warning. In more than 3 years of employment, shehad never received a written warning and knew of no otherinstance of an employee having received a written warn-ing.27Not only was Carter given a written warning but itsaura of gravity was further impressed upon her by the re-quest that she sign and acknowledge it, which she did.Carter's testimony that, after receiving the warning on De-cember 17, she did not talk thereafter on that day, nor inthe 30 minutes of the morning of December 18 before shewas discharged, is wholly credible and is corroborated byher uncontroverted testimony that on December 18 inNirenberg's office, Jarman confirmed that on December17, after the warning, Carter did not talk, and had not beenseen talking on December 18. Nirenberg's generalized testi-mony that, after the written warning, Carter's "conductwas no better" and "it continued to be bad" is not convinc-ing.I find that Carter was discharged because her promi-27There is no evidence that anyone else had ever received a written warn-ing.Nirenberg admits that neither before nor since his tenure with Respon-dent had a written warning been given. RICHLANDS TEXTILE, INC.nence as a union adherent and supporter was manifestedby her appearance at the Board hearing at the behest of theUnion,a fact known by Respondent.Carter's talking pro-pensity, whether part of the general pattern of talking byemployees in the plant or whether greater in degree thanthe same conduct by others, had existed throughout heremployment. While no doubt Respondent would have pre-ferred that Carter and all its employees confined their talk-ing during working hours to work-related matters, no ac-tion or words were ever directed to Carter by Respondentthat indicated that her talking was regarded as the seriousdereliction that Respondent now projects in justification ofthe discharge.Nothing approximating a warning or ameaningful step to put a stop to Carter's talking was takenbefore the afternoon of the day preceding her dischargeand the circumstances of these ultimate events reveal theirpretextual nature. I find a violation of Section 8(a)(1) and(3) of the Act.Leah Batchelor:Batchelor had worked for RespondentsinceMarch 1968.She worked on setting collars in thesewing department.Jarman was her immediate supervisor.Batchelor was one of the earliest union card signers,havingsigned a card in September1972. In November 1973, whenthe union activity had accelerated,Batchelor passed outsome cards to others.She worked near Carter,previouslyreferredto, and theywere friends.Batchelorwas subpe-naed by the Union to attend the November 20, 1973,Board hearing and she was one of the four employees pre-sent thereat.Batchelor had shown her subpoena to Niren-berg.On December 20, 1973, service girl Hollingsworth, toldBatchelor that Nirenberg"said for me to get up all mybelongings and go to his office in 5 minutes."Batchelor didso.Nirenberg said, "Leah, I've got to get rid of you; I hateto but I've got to let you go." Batchelor asked,"what haveIdone."Nirenberg replied,"you have been causing strainand stress among your fellow workers."He gave no furtherexplanation.Batchelor received her check and a Christmaspresent and left.Batchelor,in her testimony,denied that she had causedstress or strain with other employees and denied havinghad trouble with others. Nirenberg, on December 20, gaveher no explanation of the stress and strain she had alleged-ly caused.Batchelor also testifiedthat she had received nowarnings,reprimands,or discipline prior to her discharge.She stated that her supervisor,Jarman,had complimentedher on her work as recently as 6 or 8 weeks before herdischarge. This testimony is not controverted by Jarman.The discharge was on a Thursday at or about 2 p.m. Theend of the workweek was, of course, Friday, and Fridaywas the regularpayday.Respondent offers no explanationwhy it felt obliged to discharge this employee, almost in themiddleof the day, the day beforecompletionof the work-week.Batchelor states that she had done nothing and hadreceived no reprimand at any time including any timeproximate to December 20. Nirenberg admits that "itwasn'ta case of anything happening immediately before"the discharge but he contends that it as an "accumulationof events."Nirenberg was asked:Q.What was the problem with Mrs. Batchelor that627led to her termination?A. The problem was that she had a disrupting or adistressing effect on the people around her.Ingram testified that he understood that Batchelor "was adisruptive influence in the operation."Batchelor had worked in Respondent's sewing depart-ment over 5 years 28 There is no claim or evidence that herwork or conduct had suddenly changed in November orDecember 1973 from what it had been for over 5 years. Itisnot credible that an employee who, as Respondent as-serts at this hearing, was a "disruptive influence," causing"stress and strain" in the plant, would have been employedfor so long if such was the fact or was believed to be thefact.Foy and Hollingsworth functioned as service girls toBatchelor and a group of other employees. Foy testifiedthat Batchelor had "trouble, a lot of time top stitching orwhatever . . . it seems like she couldn't get the work rightpart of the time." Foy states that Batchelor "needed themechanic a lot and we did spend a lot of time . . . trying toget her machine fixed." 29 Respondent's counsel asked hiswitness, Foy:Q. Did you have any problem with her talking?A. Some, not as much as others.Foy testified that in her opinion Batchelor "was a goodworker." The harshest and strongest thing that Foy had tosay about Batchelor was that "I [Foy] would think .. .[that] she liked for you to pay a lot of attention to her."Foy admits that she never spoke to Batchelor individuallyabout her work or any deficiencies and there is no claim orevidence from Foy that she even so much as said toBatchelor, please do this or please do not do so and so, letalone a claim or evidence of anything approximately a rep-rimand or warning.Hollingsworth testified that Batchelor "talked toomuch" with those around her. Other than to say to thewhole group, "Girls, be quiet," Hollingsworth never spoketo Batchelor about talking. Since Hollingsworth stated that"I got along with her [Batchelor] all right," presumably,there was no "stress and strain" in this quarter. Hollings-worth stated that Batchelor did call on her for assistance agood deal in situations where Hollingsworth was not im-pressed with the need for assistance. Hollingsworth statesthat Batchelor "had trouble with her machine . . . alwayssomething wrong ..." and other work problems. As in thecase of Foy, Hollingsworth neither claims nor is there evi-dence that she ever spoke to Batchelor about her conduct,her alleged deficiencies, her work, or anything else, andHollingsworth never uttered a word of exhortation, repri-mand, or warning to Batchelor.28 The record does not show how long the plant had been in operation butthe Richlands Development Corporation which sold or leased the plant toRespondent and presumably had built the plant, did not come into exis=tence until the latter part of 1963 It is reasonable to assume that; sinceBatchelor commenced working at the plant in March 1968, that her lengthof service of over 5 years was not only of substantial duration but was alsorelatively high when compared to other employees in a plant with a fluctuat-inq complement.9 Neither the mechanic nor records showing frequency and nature ofservice to Batchelor'smachine appear inthe record. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Jarman was Batchelor's supervisor, her testi-mony is totally silent about Batchelor or her alleged defi-ciencies,notwithstandingNirenberg'sassertionthatBatchelor was a continuous disruptive influence in the de-partment supervised by Jarman. About the only referencemade by Jarman regarding Batchelor is that Nirenbergtold her of Batchelor's being subpenaed to the Board hear-ing.Nirenberg testified that he hadseenreports that Batche-lor "was disturbing the other girls and yelling for work,work, work, work, you know, in a rude way; the machinewas down [inoperative] all thetime,we had a mechanicover . . . back and forth." I find the testimony incrediblethat an employee whose machine was allegedly down "allthe time" or even if the machine was down most of thetime, should be yelling for more work, which obviously shecould not perform on an inoperative machine.Inmy opinion Batchelor was discharged because herrole as a prominent union adherent was disclosed by herappearance at the Board hearing pursuant to a union sub-pena. In her more than 5 years of employment Batchelor'swork and conduct had evidently been satisfactory until Re-spondent wished to rid itself of the last of the four employ-ees who had appeared at the November hearing. There isneither claim nor evidence from any witness of Respon-dent that Batchelor had even been exhorted, admonished,or warned about her work or her conduct. I find thatBatchelor was discharged in violation of Section 8(a)(3)and (1) of the Act.CONCLUSIONS OF LAWRespondent has violated Section 8(a)(1) of the Act by:(a)Threatening discharge of employees for talkingabout matters pertaining to the Union on company prem-ises.(b)Creating an impression of surveillance of union ac-tivities.(c)Threatening employees that the plant would close ifthe employees voted for the Union.Respondent has violated Section 8(a)(3) and (I) of theAct by discharging Juanita Williams, Gollie Williams, Eve-lyn Carter, and Leah Batchelor, because of their union ac-tivities.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and that it take certain affirmativeaction necessary to remedy the unfair labor practices andto effectuate the policies of the Act.GollieWilliams, Evelyn Carter, and Leah Batchelor areto be offered reinstatement to their former jobs, with resto-ration of their seniority and other rights and privileges,and, if such jobs are not available, to substantially equiva-lent jobs. They are to be made whole for pay lost from thedate of their discharges to the date of the offers of rein-statement, less any intermediate earnings, and with interestat 6 percent on pay due. The computations are to be madeon a quarterly basis.Reinstated employees are, of course, subject to the samerules and regulations after reinstatement as are all otheremployees.JuanitaWilliams, having, in my opinion, disqualifiedherself for reinstatement by reason of her threat to employ-ee Craft, is entitled to backpay from the date of her dis-charge to the date of the disqualification which was on orabout January 16, 1974, with the computation to be madeas indicated in the preceding paragraph.30In view of Respondent's acquiescence in and tacit adop-tion and ratification of State Representative Mohn's state-ment to employees,mailed to their homes, thatRespondent's policy was to begin closing the plant if theemployees voted for the Union, Respondent is directed toadvise all its employees in written letters mailed to theirhomes, that it is not Respondent's policy to begin closingor to close its plant if the employees choose to vote for orto select the International Ladies' GarmentWorkers'Union or any other union as their collective-bargainingagent.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER 3tRespondent, Richlands Textile, Inc., its officersagents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening discharge of employees for talkingabout the Union or about matters pertaining to the Unionon company premises.(b)Creating an impression of surveillance of union ac-tivities.(c)Threatening employees that the plant would close ifthe employees voted for the International Ladies GarmentWorkers, AFL-CIO, Union.(d) Interfering with, restraining, or coercing employeesin the exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act.(a) Inform all employees in written letters mailed totheir homes that it is not company policy to close the Rich-lands Textile plant if the employees vote for or select theInternational Ladies Garment Workers, AFL-CIO, or anyother union, as their collective-bargaining agent.(b)Offer reinstatement to their former or substantiallyequivalent jobs, with all seniority and other rights and priv-ileges, to Gollie Williams, Evelyn Carter, and Leah Batche-lor.(c)Make whole Gollie Williams, Evelyn Carter, andLeah Batchelor for any loss of pay from the dates of theirrespective discharges in December 1973, to the dates of the30 Evelyn Carter testified that the incident with Craft took place the daybefore the election. I credit her recollection of the date.Jt In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, he adpoted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. RICHLANDS TEXTILE, INC.629offer of reinstatement less any intermediate earnings, andwith interest at 6 percent on the netpay that may be due.(d)Make whole Juanita Williams for any loss of payfrom the date of her discharge in December 1973, to on orabout January 16, 1974, as explained in the Decision underthe caption of "The Remedy," and with the computation tobe made as described herein.(e)Write and mail to each employee at his or her homea letter, signed by the plant manager or higher official,stating thatit is not Company policy to close the RichlandsTextile plant if the employees choose to vote for or selectthe International Ladies Garment Workers, AFL-CIO, orany other union as their collective-bargaining agent.(f)Post at its premises in Richlands,North Carolina,copies of the attached notice marked "Appendix." 32 Cop-ies of said notice, on forms provided by the Regional Di-rector, Region 11, after being signed by Respondent's rep-resentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director, Region 11, in writing,within 20 days from the date of this Decision, what stepsRespondent has taken to comply therewith.32 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."